Citation Nr: 0942580	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  07-14 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a left wrist 
disability.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from May 2001 to October 
2001 and from January 2003 to August 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by the 
Cleveland, Ohio, Regional Office of the Department of 
Veterans Affairs (VA) which, inter alia, denied the Veteran's 
claims of entitlement to service connection for tinnitus and 
a left wrist disability.  The Veteran's claims file was 
thereafter transferred to the Boston, Massachusetts, VA 
Regional Office (RO), which is now the agency of original 
jurisdiction in the current appeal.

The issue of entitlement to service connection for a left 
wrist disability is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if additional action is required on his part.


FINDINGS OF FACT

Tinnitus is related to, and had its onset during, the 
Veteran's period of active military service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. § 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA).

With respect to the Veteran's claim of entitlement to service 
connection for tinnitus, as the benefit sought on appeal is 
being granted in full, as discussed below, the Board finds 
that any error related to the VCAA (Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009)) on this 
claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 
19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, there 
is no need to engage in any analysis with respect to whether 
the requirements of the VCAA have been satisfied concerning 
the question of service connection for tinnitus. 

Factual background and analysis: Entitlement to service 
connection for tinnitus.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In oral hearing testimony presented before the Board in March 
2009, and in written statements in support of his claim, the 
Veteran presents his essential contention that he was exposed 
to the noise of gunfire and exploding mortar rounds while 
serving as a mortarman during his periods of active service 
in the United States Marine Corps and that he has had 
tinnitus ever since.  His DD 214 for his period of active 
duty from January - August 2003 reflects that his primary 
military specialty was as a mortarman for a period of 2 years 
and 10 months. 

Although the Veteran's service treatment records show no 
notation of complaints relating to tinnitus during active 
duty, his post-service medical evidence includes a March 2005 
VA audiological examination report noting that the Veteran 
reported experiencing intermittent tinnitus manifested by a 
ringing noise, which began in military service.  The 
Veteran's claims file was reviewed by the VA audiological 
examiner, who noted that the Veteran reported having a 
history of exposure to gunfire and mortar explosions during 
active duty, presented a diagnosis of tinnitus, and stated 
that it was his opinion that the etiology of the Veteran's 
tinnitus was at least as likely as not related to military 
noise exposure.  

As the Veteran's service record shows that his primary 
occupational specialty was as a mortarman for nearly three 
years, the Veteran's exposure to acoustic trauma is conceded.  
The Board further finds that the Veteran's personal account 
of experiencing tinnitus symptoms manifested by a ringing in 
his ears since service is credible.  When the aforementioned 
evidence is viewed in the context of the March 2005 VA 
audiologist's opinion above, which links the Veteran's 
tinnitus diagnosis to military noise exposure during his 
period of active duty, and after resolving any reasonable 
doubt in the appellant's favor, the Board finds that service 
connection is warranted for tinnitus.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The appeal in this regard is granted. 


ORDER

Service connection for tinnitus is granted.


REMAND

A review of the Veteran's claims file shows that he appeared 
for a service enlistment examination in December 2000, which 
noted no disability of his left wrist at the time.  
Thereafter, he entered his first period of active duty in May 
2001.  However, a review of his claims file indicates that 
several months prior to his May 2001 entry into active duty, 
he underwent surgery for partial fusion of the scaphoid 
capitate of his left wrist.  The file indicates that this 
procedure was performed in January 2001 at Kenmore Hand 
Surgery of Boston Hospital, Boston, Massachusetts, and that 
the Veteran underwent approximately 2 months of physical 
therapy thereafter, all prior to his entry into his first 
period of active duty in May 2001.  The Veteran's service 
treatment reports also include a January 2003 assessment that 
the Veteran was "status-post partial arthrodesis, left 
wrist, with new injury secondary to fall (on ice during 
service)."  In contrast with this January 2003 service 
treatment note is a February 2003 report of a military 
physical evaluation board, which concluded that the Veteran's 
left wrist was not aggravated by service; this finding 
further contrasts with the opinion of a VA physician who 
examined the Veteran in March 2005 and found that a pre-
existing left wrist disability was aggravated active service.

As the issue on appeal turns on whether the Veteran's left 
wrist disability had its direct onset in service or was a 
pre-existing disability that was aggravated by service, and 
as the private records pertaining to his left wrist surgery 
in January 2001 have been clearly identified, are obviously 
relevant to the Veteran's claim, and are crucial for 
determining the preliminary question as to whether or not the 
presumption of soundness has been rebutted (see 38 C.F.R. 
§ 3.304 (2009)), the Board concludes that this matter must be 
remanded to the RO for further evidentiary development so 
that these pertinent records may be obtained and associated 
with the evidence.  See Ivey v. Derwinski, 2 Vet. App. 320, 
323 (1992):  When VA is on notice of relevant private medical 
records, the duty to assist is triggered and VA is obligated 
to seek to obtain them.
  
Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
request that he provide the necessary 
releases to obtain those records relating 
to his January 2001 surgery at Kenmore 
Hand Surgery, Boston Hospital, for partial 
fusion of his left wrist, with any 
relevant post-surgical records, including 
post-operative physical therapy records.  
These records should then be obtained and 
associated with the Veteran's claims file.

2.  Thereafter, the RO should review the 
claims folder to ensure that the foregoing 
requested development has been completed.  

3.  After completing any additional 
development deemed necessary, the claim of 
entitlement to service connection for a 
left wrist disability should be 
readjudicated.  In the event that the 
claim remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case, which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  After they have been given the 
applicable time to submit additional 
argument, the claim should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


